WR-83,370-01,02



                                No.

                 IN THE COURT OF CRIMINAL APPEALS     RECEIVED
                                               COURT OF CRIMINAL APPEALS
                                                                        6/2/2015
                                                                   ABEL ACOSTA, CLERK



                                      In Re

                             Michael Burns
            MOTION FOR LEAVE TO FILE
PETITION FOR WRITS OF MANDAMUS AND PROHIBITION

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      NOW COMES MICHAEL BURNS, Relator in this case, by and through his

attorneys of record, Keith S. Hampton and McKinley Melancon, and pursuant to Rule

72.1 of the Texas Rules of Appellate Procedure, moves for leave to file this Petition

for Writs of Mandamus and Prohibition.

      WHEREFORE, PREMISES CONSIDERED, Relator prays that his Motion for

Leave to File Petition for Writs of Mandamus and Prohibition, his be in all things

GRANTED.

                                       Respectfully submitted,




                                       KEITH S. HAMPTON
                                      State Bar No. 08873230
                                      1103 Nueces Street
                                      Austin, Texas 78701
                                      (512) 476-8484 (o)
                                      (512) 477-3580 (f)
                                      (512) 762-6170 (c)
                                      keithshampton@gmail.com

                                      MCKINLEY MELANCON
                                      Attorney at Law
                                      1307 Nueces Street
                                      Austin, Texas 78701
                                      lawfirm.melancon@gmail.com
                                      TEL: (512) 954-0726
                                      FAX: (512) 382-1482
                                      CELL: (832) 866-0506
                                      SBN: 24084323


                                      ATTORNEYS FOR RELATOR




CERTIFICATE OF SERVICE: By my signature above, I hereby certify that a true

and correct copy of the above and foregoing, Motion for Leave to File Petition for

Writs of Mandamus and Prohibition, has been delivered to the following parties and

interested persons:   electronically to Scott.Taliaferro@traviscountytx.gov, and

personally to John Lewis on this day, June 2, 2015.